Citation Nr: 0009336	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-17 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The appellant served on active duty for training as a member 
of the Army National Guard of Oregon from October 1979 to 
February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In his March 1996 substantive appeal, the appellant requested 
a Travel Board hearing.  A review of the record reveals that 
he failed to appear at his Travel Board hearing scheduled for 
February 7, 2000; thus, the case will be processed as though 
the request for a hearing has been withdrawn.  38 C.F.R. § 
20.704(d) (1999).

The RO included the issue of eligibility for dental treatment 
in the March 1996 statement of the case.  The appellant did 
not refer to this issue in his substantive appeal.  
Accordingly, the Board has no jurisdiction of this matter.  
38 C.F.R. §§ 20.200, 20.202.

For reasons which will become apparent, the issue of whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disability will be the subject of the remand portion of this 
decision.


FINDINGS OF FACT

1. In an unappealed rating decision of March 1986, the RO 
denied service connection for a head injury.

2. The evidence submitted since the March 1986 RO rating 
decision does not bear directly and substantially on the 
specific matter under consideration, is either cumulative 
or redundant, and is not, by itself or in combination with 
the other evidence, so significant that it must be 
considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

Evidence submitted subsequent to the unappealed rating 
decision of March 1986, wherein the RO denied service 
connection for a head injury, is not new and material and the 
appellant's claim for this benefit has not been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Head Injury

Factual Background:  A historical review of the record shows 
that the evidence on file at the time of the unappealed 
rating decision of March 1986, wherein the RO denied service 
connection for residuals of a head injury, consisted of the 
appellant's service medical records and reports of VA 
outpatient treatment.

On a report of a physical examination for entry onto active 
duty in September 1979, all pertinent evaluations were 
normal.  A review of his service medical records discloses no 
evidence of a head injury.

VA outpatient treatment records, dated from July to October 
1985, reflect that the appellant sought psychiatric treatment 
in July 1985.  These records are silent with respect to a 
head injury during service.  

In September 1985, the appellant filed his initial claim of 
entitlement to service connection for a head injury.  

In an unappealed rating decision dated in March 1986, the RO 
denied service connection for a head injury noting that the 
appellant's service medical records were silent for such an 
injury.  

The evidence added to the record since March 1986 consists of 
statement from the appellant and hospitalization reports and 
follow-up treatment records from Oregon State Hospital, dated 
in 1982 as well as in 1994 and 1995.

In his October 1995 request for service connection for 
residuals of a head injury, the appellant stated that he was 
beat up badly while he was in the army, he spent four days in 
the hospital, and he has "not been ok since that time."  
Similarly, a February 1996 statement from the appellant 
recalls that he was attacked while returning from a dance 
club during service.

Additionally, hospitalization and treatment records from 
Oregon State Hospital, dated in 1982 as well as in 1994 and 
1995, are silent with respect to a head injury during service 
or any residuals thereof.  

Criteria:  Service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training.  38 
U.S.C.A. §§ 101(24), 1131 (West 1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evaluation supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

When an issue has been previously denied by an unappealed RO 
rating decision, such claim may not be reopened and allowed 
in the absence of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

38 U.S.C.A. § 5108 provides that "[I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" is defined as "evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (1999).  The law provides that the submission of new 
and material evidence is a jurisdictional prerequisite to the 
Board's review of a previously denied and final claim.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA is required to review for its 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present appeal, the last final 
disallowance of the claim is the March 1986 RO decision.  
Therefore, the Board must review, in light of the applicable 
law and regulations regarding finality, the additional evi-
dence submitted since the previous decision disallowing the 
appellant's claim in March 1986.

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened, and the 
Board will determine, based on all the evidence of record in 
support of the claim, and presuming credibility thereof, 
whether the claim is well-grounded pursuant to 38 U.S.C.A. § 
5107(a).  If the claim is well-grounded, the case will be 
decided on the merits, but only after the Board has 
determined that the VA's duty to assist under 38 U.S.C.A. § 
5107 has been fulfilled.

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court further concluded that a determination as to whether 
evidence is new is separate from a determination as to 
whether the evidence is material.  If the Board determines 
that the evidence is not new, that should end the Board's 
analysis as to whether the evidence is "new and material."  

In determining the issue of whether the additional evidence 
submitted is new and material, the credibility of the 
evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).  This presumption of credibility is 
accorded solely for the purpose of determining whether the 
case should be reopened.  If the evidence is found to be new 
and material and the case is reopened, the presumption that 
it is credible and entitled to full weight no longer applies.  
In the adjudication that follows the reopening, the Board, 
having accepted provisionally for reopening purposes the 
credibility of the new evidence, then must determine, as a 
question of fact, both the weight and credibility of the new 
evidence in the context of all the evidence, new and old.  
Justus, 3 Vet. App. at 512-513.

Analysis: The claims file contains no evidence relevant to 
the issue of entitlement to service connection for residuals 
of a head injury subsequent to the March 1986 RO decision 
which denied entitlement to service connection for this 
claim.  In light of the foregoing, the Board must conclude 
that the appellant has not submitted "new" and "material" 
evidence to reopen his claim for service connection for 
residuals of a head injury.  38 C.F.R. § 3.156.

Accordingly, in view of the fact that new and material 
evidence has not been submitted to reopen the appellant's 
claims for entitlement to service connection for a head 
injury, the first element of the three-step analysis required 
by the Court in Elkins has not been met.  No further analysis 
of the application to reopen the claim is appropriate.  
Butler v. Brown, 9 Vet. App. at 171 (1996).


ORDER

The appellant not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
residuals of a head injury, the appeal is denied.


REMAND

The Board notes that the RO initially denied the claim for 
service connection for a mental disorder in March 1986.  That 
denial was not appealed and is final.  As noted above, when 
an issue has been previously denied by an unappealed RO 
rating decision, such claim may not be reopened and allowed 
in the absence of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a).

Prior to readjudication of the claim, however, a review of 
the claims file indicates that additional development is 
warranted for the purposes of determining whether new and 
material evidence has, in fact, been presented to reopen the 
claim.  See Ivy v. Derwinski, 2 Vet. App. 320 (1992).  In 
this regard, the Board notes that, at the time of the prior 
denial, the evidence did not reflect the appellant had been 
diagnosed with a chronic psychiatric disorder during service 
or until 1985, approximately five years after separation. 

However, in November 1995, the RO received a March 1982 
report of First Admission - Court Commitment from Oregon 
State Hospital which included a diagnosis of schizophrenia, 
undifferentiated, chronic with acute exacerbation.  This 
hospitalization report notes that the appellant was admitted 
to Oregon State Hospital on an involuntary commitment after 
unsuccessful attempts to treat him voluntarily at the Lane 
County Mental Health Clinic over the previous eight months.  
There is no indication in the record that the RO attempted to 
obtain the above referenced records.  The Board finds that 
this potentially relevant medical evidence should be obtained 
before consideration of whether there is, in fact, new and 
material evidence to warrant the reopening of the appellant's 
claim of service connection for a mental disorder.

An individual who has served only on active duty for training 
must establish a service-connected disability in order to 
achieve veteran status and be entitled to a grant of service 
connection on a presumptive basis.  The definitional statute, 
38 U.S.C. § 101(24), makes a clear distinction between those 
who have served on active duty and those who have served on 
active duty for training.

The appellant's representative argues that the in-service 
psychiatric symptoms represented the onset of the veteran's 
current psychiatric disorder.  This position is supported by 
the March 1982 Oregon State Hospital records which indicate 
that the appellant's initial psychotic episode was in 1979 
when he was hospitalized for psychiatric symptoms while in 
the service.  In February 1998, the RO requested that the 
appellant be scheduled for a psychiatric examination and, 
noting the 1982 Oregon State Hospital records, requested that 
the examiner provide an opinion as to whether or not the 
episode of bizarre behavior during service was an early 
manifestation of schizophrenia or whether it was a totally 
unrelated incident.  The VA medical facility reported in 
March 1998 that the appellant failed to report for the 
scheduled examination.  It is possible that the appellant 
failed to report for the examination because he was committed 
to the Oregon State Hospital.

Accordingly, this claim is hereby REMANDED to the RO for the 
following action:

1. The RO should request the appellant to 
identify all medical care providers 
who have treated him for a psychiatric 
disorder.  After securing the 
necessary release, the RO should 
obtain those records not already on 
file.  If the appellant wants VA to 
consider medical records not in the 
possession of the Government, he must 
provide an appropriate release for 
such purpose.

2. Even if the appellant does not 
respond, the RO should obtain complete 
medical records concerning the 
appellant from the Lane County Mental 
Health Clinic.  The RO should ensure 
that treatment reports for 1981 and 
1982 are included in the requested 
records.  All records obtained should 
be associated with the claims folder.  
All efforts to comply with this remand 
directive should be documented in the 
claims folder.

3. Upon completion of the above 
development, the RO should 
readjudicate the issue of whether new 
and material evidence has been 
received to reopen the claim of 
entitlement to service connection for 
a mental disorder.

4. If the RO determines that new and 
material evidence has been received 
and that the veteran's claim of 
entitlement to service connection for 
a psychiatric disability is well 
grounded, the RO should consider 
referring the claims file to an 
appropriate specialist for an opinion 
as to whether the psychiatric disorder 
identified after service can be 
dissociated from the psychiatric 
symptoms the veteran manifested during 
service.

If the benefit sought is not granted, the appellant and his 
representative should be furnished with a Supplemental 
Statement of the Case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


